DETAILED ACTION
The following is the response to the Applicant reply filed on 09/27/2021. Applicant’s amendments to claims and new claims have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/27/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019, 05/04/2021 and 09/27/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 09/17/2019.  These drawings are objected.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application. In figure 6, the computer system 600 includes the Processor 610, Memory 620 and Non-Volatile Storage 620. However, the application, in paragraph 0269, states for Fig. 8 with “the computer system 800 may include one or more processors 810 and one or more articles of manufacture that comprise non-transitory computer-readable storage media (e.g., memory 820 and one or more non-volatile storage media 830).” Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected .

Claim Rejections - 35 USC § 112
Claims 3-13 and 19-20 are rejected under 35 U.S.C. 112(b), as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Independent Claims 3 recites the limitation "the one or more first classification network".  There is insufficient antecedent basis for this limitation in the respective claims. The examiner believes the applicant may be referring to "the one or more first classification neural networks". Please clarify and limiting the scope of the claim (Emphasis Added). 
Claims 8, 9, 10, 12 and 13 recite the limitation "the first classification network".  There is insufficient antecedent basis for this limitation in the respective claims. The examiner believes the applicant may be referring to the "one or more first classification neural networks". Please clarify and limiting the scope of the claim (Emphasis Added).
Claim 6 recites the limitation "the second classification process".  There is insufficient antecedent basis for this limitation in the claim. The examiner believes the applicant may be referring to the "second ML process". Please clarify and limiting the scope of the claim (Emphasis Added).
Claim 7 recites the limitation "the first and second classification processes".  There is insufficient antecedent basis for this limitation in the claim. The examiner believes the applicant may be referring to the "first and second ML processes". Please clarify and limiting the scope of the claim (Emphasis Added).
Claim 8 recites the limitation "the second classification process".  There is insufficient antecedent basis for this limitation in the claim. The examiner believes the applicant may be referring to the "second ML process". Please clarify and limiting the scope of the claim (Emphasis Added).
ML process". Please clarify and limiting the scope of the claim (Emphasis Added).
Independent claims 19 recites the limitation "the one or more first classification network".  There is insufficient antecedent basis for this limitation in the respective claims. The examiner believes the applicant may be referring to "the one or more first classification neural networks". Please clarify and limiting the scope of the claim (Emphasis Added).
The other respective dependent claims which are not recited above inherit the deficiencies of independent claim 3 and 19. Therefore, they are rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spizhevoy (US 20180018451 A1 hereinafter “Spizhevoy”) in view of Wang et al. (US 20140279774 A1 hereinafter “Wang”).
Regarding claim 3, (Currently Amended) Spizhevoy discloses privacy-enabled authentication system comprising (FIG. 1, 6, 7 and 8 [the examiner asserts that eye authentication trainer 104 may correspond to the eye authenticator 604 and 804 according to ¶0034, ¶0087, ¶0093 and ¶0100]): 
at least one processor operatively connected to a memory, the at least one processor configured to ([0005] a hardware processor and non-transitory memory): 
[0093]  The eye authenticator 604 can implement the example process 700 for eye authentication); 
trigger one or both of a first machine learning ("ML") process or a second ML process responsive to determining the authentication mode ([0071] computer vision techniques can be used to perform iris segmentations, the computer vision techniques include: various machine learning algorithms [“first/second ML processes”, the examiner respectively interpreted the iris extractor 612 and Embedding 608 as the first ML process and Classifier 616 as the second ML process, See details below]);
execute the first ML process, wherein the first ML process when executed by the at least one processor is configured to ([0093] After receiving the user's eye image at block 708, the user's eye image can be optionally segmented to generate an iris image [“first ML process”, See ¶0071 and 0091 regarding iris segmentations by using various machine learning algorithms] by, for example, the iris extractor 612 of the user device, at block 712): 
accept distance measurable encrypted feature vector and label inputs during training of one or more first classification neural networks ([0034] The eye authentication trainer 104 can utilize a deep neural network (DNN) 112 [“classification neural networks”] with a triplet network architecture to learn the embedding 108 [same as 608]; [0093] At block 716, the embedding 608 of the eye authenticator 604 can compute an embedding space representation of the user's iris image (or eye image). In some embodiments, the embedding 608 can be trained using iris images, while during authentication the embedding 608 computes an embedding space representation of the user's iris image [“accept inputs”, See ¶0089 more details regarding various inputs types such as eye image 110, segmented iris images 614 (“measureable feature vector”) and input of the embedding 108 (“label”)]; [0106] the transmission between the user device 808 a or 808 b and the computing system may be encrypted [“encrypted the feature vector and label inputs”]) and 
[0092] The classifier 616 [“second ML process”] can be one of many types of classifiers. For example, the classifier 616 can be a binary classifier such as a logistic regression classifier, a support vector machine classifier, a Bayesian classifier, or a softmax classifier [See ¶0071, machine learning algorithms]): 
accept plain text biometric or behavioral inputs as input to one or more generation neural networks and output respective distance measurable encrypted feature vectors ([0093] At block 708, a user's eye image is received. For example, an image sensor (e.g., a digital camera) of the user device can capture the user's eye image [“accept plain text biometric input” which may not be encrypted, See ¶0106]. The user's eye image can be optionally segmented [“first ML process”] to generate an iris image by, for example, the iris extractor 612 of the user device, at block 712; [0106] the transmission between the user device 808 a or 808 b and the computing system may be encrypted [“encrypted the feature vector”]); 
compare distances between distance measurable encrypted feature vectors generated by respective neural networks during authentication ([0094] the classifier 616 [“second ML process”] can compare the embedding space representation of the user's iris image with one or more embedding space representations of one or more iris images of the authorized user [“comparing distances b/t vectors” since the authorized user was saved at block 716 as stated above]; [0106] the transmission between the user device 808 a or 808 b and the computing system may be encrypted [“encrypted the feature vectors”]); and 
validate identification results produced by the first and second ML processes, the validation including operations to determine liveness in multiple dimensions including at least liveness evaluation of authentication inputs of a matching type submitted to the first or second ML process ([0094] If the distance between the embedding space representations of the user's iris image and the authorized user's one or more iris images is within a threshold value [“determine liveness in multiple dimensions”, See ¶0074 regarding biometric information such as skin tone, … , or voice (which is similar to the behavioral biometric input (multiple dimensions) in ¶0134 of the current application)], for example the threshold value 132 determined by the eye authentication trainer 104, the classifier 616 of the eye authenticator 604 can indicate to the user device that the user's iris image is similar enough to the authorized user's iris image in the embedding space such that the user should be authenticated as the authorized user).
Spizhevoy disclose the system, wherein classify distance measurable encrypted feature vector inputs as part of authentication using the one or more first classification networks once trained ([0093] At block 716, the embedding 608 [including the classification networks, See Fig. 124 a-124 n] can be trained using iris images, while during authentication the embedding 608 computes an embedding space representation of the user's iris image. Such embodiments may advantageously save computations during authentication [analogous to “classify distance measurable encrypted feature vector” since it classifies the input as an authorized user, See ¶0119 for an example of a first image of an eye; which also may be encrypted, See ¶0106]). However, it does not explicitly teach “classify distance measurable encrypted feature vector inputs using the one or more classification networks once trained”.
Wang, which is a same field of endeavor, further discloses the system, wherein classify distance measurable encrypted feature vector inputs using the one or more classification networks once trained ([0034] The classifier 212 receives the alternative representation generated by the deep network 206 and predicts a value for each field of a category score vector in accordance with values of classifier parameters of the classifier 212. Each of the fields in the category score vector corresponds to a respective category in the set of categories).
each of the fields in the category score vector [or distance] corresponds to a respective category in the set of categories. The classifier may predict the output based on values [or distance] of a set of parameters and the alternative representation (¶0029).

Regarding claim 4, the combination of Spizhevoy and Wang discloses the system of claim 3, wherein one of the first ML process or the second ML process is configured to (Spizhevoy: FIG. 1, 6, 7 and 8): 
determine one or more distances between encrypted feature vectors produced by respective generation neural networks ([Spizhevoy: 0093-0094]  At block 716, the embedding 608 of the eye authenticator 604 can compute an embedding space representation of the user's iris image (or eye image) [“distance”]. At block 720, the classifier 616 can compare the embedding space representation of the user's iris image with one or more embedding space representations of one or more iris images of the authorized user [“determine distances between feature vectors”]; [0106] the transmission between the user device 808 a or 808 b and the computing system may be encrypted [“encrypted the feature vector”]); 
include encrypted feature vectors having distances within the threshold distance for subsequent training processes ([Spizhevoy: 0093-0094] the embedding 608 can be trained using iris images, while during authentication the embedding 608 computes an embedding space representation of the user's iris image. Such embodiments may advantageously save computations during authentication [“include encrypted feature vectors”]. If the distance between the embedding space representations of the user's iris image and the authorized user's one or more iris images is within a threshold value, the classifier 616 of the eye authenticator 604 can indicate to the user device that the user's iris image is similar enough to the authorized user's iris image in the embedding space such that the user should be authenticated as the authorized user [“include encrypted feature vectors having distances within the threshold distance”]; [0106] the transmission between the user device 808 a or 808 b and the computing system may be encrypted [“encrypted the feature vector”]).
Wang, which is a same field of endeavor, discloses the system, wherein exclude encrypted feature vectors produced by respective generation neural networks having one or more distances exceeding a threshold distance for subsequent training processes ([Wang: 0029] The resource classification system 200 uses the received input features to predict an output, i.e., a vector of scores that includes a respective score for each category of the set of categories. The search system can determine that resources having a score that exceeds a threshold score for one of the types not be indexed in the index database [“exclude encrypted feature vectors”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Spizhevoy with the teachings of Wang to exclude encrypted feature vectors produced by respective generation neural networks having one or more distances exceeding a threshold distance for subsequent training processes. One of ordinary skill in the art would have been motivated to make this modification because the search system may use the category scores for a given resource in determining whether or not to index the resource [or exclude feature vectors] in an index database (¶0029).

Regarding claim 5, the combination of Spizhevoy and Wang discloses the system of claim 3, wherein the at least one processor is configured to determine the authentication mode includes an enrollment mode for establishing a new entity for subsequent authentication ([Spizhevoy: 0049] The number of iterations required to learn the embedding 108 [“enrollment mode”] can be different in different implementations; [0119] receiving a first image of an eye; processing the first image [“new entity”] of the eye using a deep neural network to generate an embedding space representation; and processing the embedding space representation using a classifier to calculate a likelihood score that the first image of the eye is an image of an eye of an authorized user [“enrollment mode”]).

Regarding claim 6, the combination of Spizhevoy and Wang discloses the system of claim 5, wherein the at least one processor is configured to trigger at least the second classification ML process responsive to determining a current authentication mode includes the enrollment mode ([Spizhevoy: 0049] The number of iterations [“enrollment mode”] required to learn the embedding 108 can be different in different implementations; [0119] processing the first image of the eye using a deep neural network to generate an embedding space representation [“enrollment mode” such as the iterations]; and processing the embedding space representation using a classifier [“second classification ML process”] to calculate a likelihood score that the first image of the eye is an image of an eye of an authorized user).

Regarding claim 7, the combination of Spizhevoy and Wang discloses the system of claim 5, wherein the at least one processor is configured to trigger at least training operations of both the first and second classification ML processes responsive to determining that the current authentication mode includes the enrollment mode ([Spizhevoy: 0049] The number of iterations [“enrollment mode”] required to learn the embedding 108 can be different in different implementations; [0107] The eye authentication training system 804 can provide the updated embedding 108 [“training operation of both the first classification ML process” may be updated by the iterations], the updated threshold value 128 in the updated embedding space, and/or the updated classifier 616 [“training operation of ”, the iterations leads to the updating] to the user device 808 a or 808 b via the user device interface 812 c or the eye authentication training system interface 812 a or 812 b).

Regarding claim 8, the combination of Spizhevoy and Wang discloses the system of claim 7, wherein the at least one processor is configured to execute the at least part of the second classification process to authenticate the new user until at least a period of time required for training the first classification network expires ([Spizhevoy: 0119] receiving a first image of an eye [“new user”]; … processing the embedding space representation using a classifier to calculate a likelihood score that the first image of the eye [“new user”] is an image of an eye of an authorized user; [0107-0108] After the eye authenticator 604 a or 604 b authenticates a user as an authorized user [“new user”], the eye authenticator 604 a or 604 b can provide the eye image used for authenticating the user to an eye authentication trainer 104. the eye authentication trainer 104 can compute, at regular intervals [“a period of time required for training”]. The regular intervals can be time-based. For example, the regular intervals can be once every hour, day, or month).

Regarding claim 9, the combination of Spizhevoy and Wang discloses the system of claim 7, wherein the at least one processor is configured to execute the at least part of the first classification process to authenticate the new user responsive to completing training of the first classification network ([Spizhevoy: 0093] the embedding 608 [“first classification process”] can be trained using eye images without iris segmentations (or some eye images and some iris images), while during authentication the embedding 608 computes an embedding space representation of the user's eye image; [0119] receiving a first image [“new user”] of an eye; processing the first image of the eye using a deep neural network to generate an embedding space representation).

Regarding claim 10, the combination of Spizhevoy and Wang discloses the system of claim 3, wherein the first classification network comprises a deep neural network ("DNN"), wherein the DNN is configured to (Spizhevoy: Fig. 1, 104 having DNN 112): 
generate an array of values in response to the input of the at least one unclassified encrypted feature vector during authentication ([Spizhevoy: 0034] To learn the embedding 108 [“first classification network”], the embedding networks 124 a, 124 p, or 124 n can be deep neural networks. The embedding networks 124 a, 124 p, or 124 n can map eye images from the eye image space into embedding space representations of the eye images in the embedding space. For example, the ENetworkA 124 a can map an ImgA 116 a into an EmbA 120 a. The ENetworkA 124 p can map an ImgP 116 p into an EmbP 120 p. The ENetworkN 124 n can map an ImgN 116 n into an EmbN 120 n [“generate an array of values”, for example, 120 a, p and n, “in response to the input of the unclassified encrypted feature vector”, for example, ImgA 116 a, p and n, See ¶0106 regarding encryption]; [0106] the transmission between the user device 808 a or 808 b and the computing system may be encrypted [“encrypted feature vector”]); and 
determine a label or unknown result based on analyzing the generate array of values ([Spizhevoy: 0041] The triplet network architecture can include a triplet loss layer 128 configured to compare the EmbA 120 a, the EmbP 120 p, and the EmbN 120 n [“determine a label”]. The embedding 108 [“label”] learned with the triplet loss layer 128 can map eye images of one person onto a single point or a cluster of points in close proximity in the embedding space).

Regarding claim 11, the combination of Spizhevoy and Wang discloses the system of claim 3, wherein the embedding network comprises a learning network configured to accept plain text biometric as input and generate distance measurable encrypted feature vectors as output ([Spizhevoy: 0093] At block 708, a user's eye image is received [“accept plain text biometric as input”]. For example, an image sensor (e.g., a digital camera) of the user device can capture the user's eye image. At block 716, the embedding 608 of the eye authenticator 604 can compute an embedding space representation [“output”] of the user's iris image (or eye image); [0106] the transmission between the user device 808 a or 808 b and the computing system may be encrypted [“encrypted feature vectors”]).

Regarding claim 12, the combination of Spizhevoy and Wang discloses the system of claim 3, wherein the first classification network is configured to return a label for identification or an unknown result, responsive to input of encrypted feature vector input for authentication ([Spizhevoy: 0093] At block 716, the embedding 608 [“first classification network”] can be trained using iris images, while during authentication the embedding 608 computes an embedding space representation of the user's iris image [“feature vector input”]. Such embodiments may advantageously save computations during authentication [“return a label for identification or an unknown result”]; [0106] the transmission between the user device 808 a or 808 b and the computing system may be encrypted [“encrypted feature vector input”]).

Regarding claim 13, the combination of Spizhevoy and Wang discloses the system of claim 3, wherein the at least one processor is configured to: 
determine a probability of match using the first classification neural network is below a threshold value ([Spizhevoy: 0094] At block 720, the classifier 616 can compare the embedding space representation of the user's iris image with one or more embedding space representations of one or more iris images of the authorized user [“using the first classification neural network”]); and 
validate an unknown result output by the first classification network based on distance analysis of a highest probability match compared to the input feature vectors ([Spizhevoy: 0093] After receiving the user's eye image at block 708, the user's eye image [“validate an unknown result output” since the image is authenticating] can be optionally segmented [“by the first classification network”] to generate an iris image by, for example, the iris extractor 612 of the user device, at block 712).

Regarding claim 14, Spizhevoy discloses a privacy-enabled authentication system comprising: 
at least one processor operatively connected to a memory, the at least one processor configured to ([0005] a hardware processor and non-transitory memory): 
execute a first ML process, wherein the first ML process when executed by the at least one processor is configured to (FIG. 1, 6, 7 and 8 [the examiner asserts that eye authentication trainer 104 may correspond to the eye authenticator 604 and 804 according to ¶0034, ¶0087, ¶0093 and ¶0100]): 
validate training inputs comprising distance measurable encrypted feature vector produced by one or more generation networks ([0086] the eye authenticator 604 can determine whether the user is an authorized user using an embedding 608. The embedding 608 can map an eye image 110 into an embedding space representation in an embedding space [“validate training inputs”]); 
accept the validated distance measurable encrypted feature vectors produced by the one or more generation networks and associated identification label inputs during training of one or more classification neural networks ([0034] The eye authentication trainer 104 can utilize a deep neural network (DNN) 112 [“classification neural networks”] with a triplet network architecture to learn the embedding 108 [same as 608]; [0089-0090] The input of the embedding 608 can be different in different implementations [“accept the inputs”, inputs such as eye image 110, segmented iris images 614 [“measurable encrypted feature vectors”] and input of the embedding 108 (“associated identification label” since it’s already processed for learning the embedding)]. From the user's eye image 110 (or segmented iris image 614), the embedding 608 can compute an embedding space representation of the user's eye image (EmbImg) 120; [0106] the transmission between the user device 808 a or 808 b and the computing system may be encrypted [“encrypted the feature vector and label inputs”]); and 
validate identification results produced by the first and second ML processes, the validation including operations to determine liveness in multiple dimensions including at least liveness evaluation of authentication inputs of a matching type submitted to the first or second ML process ([0094] If the distance between the embedding space representations of the user's iris image and the authorized user's one or more iris images is within a threshold value [“determine liveness in multiple dimensions”, See ¶0074 regarding biometric information such as skin tone, … , or voice (which is similar to the behavioral biometric input (multiple dimensions) in ¶0134 of the current application)], for example the threshold value 132 determined by the eye authentication trainer 104, the classifier 616 of the eye authenticator 604 can indicate to the user device that the user's iris image is similar enough to the authorized user's iris image in the embedding space such that the user should be authenticated as the authorized user).
Although Spizhevoy teaches, in paragraph 0090, “From the user's eye image 110 (or segmented iris image 614), the embedding 608 can compute an embedding space representation of the user's eye image (EmbImg) 120 [analogous to ‘accepting vector’]”, it does not explicitly teach “reject any feature vector if during validation the distances between the distance measurable feature vectors produced by a respective generation network are greater than a validation threshold”.
In a same field of endeavor, Wang discloses reject any feature vector if during validation the distances between the distance measurable feature vectors produced by a respective generation network are greater than a validation threshold ([0029] The resource classification system 200 uses the received input features to predict an output, i.e., a vector of scores that includes a respective score for each category of the set of categories. The search system can determine that resources having a score that exceeds a threshold score [“greater than a validation threshold”] for one of the types not be indexed in the index database [“reject any feature vector”]).
At the time of filing, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Spizhevoy with the teachings of Wang to reject any feature vector if during validation the distances between the distance measurable feature vectors produced by a respective generation network are greater than a validation threshold. One of ordinary skill in the art would have been motivated to make this modification because the search system may use the category scores for a given resource in determining whether or not to index the resource [or reject any feature vector] in an index database (¶0029).
Spizhevoy disclose the system, wherein classify distance measurable encrypted feature vector inputs as part of authentication using the one or more classification networks once trained ([0093] the embedding 608 can be trained using iris images, while during authentication the embedding 608 computes an embedding space representation of the user's iris image. Such embodiments may advantageously save computations during authentication [analogous to “classify distance measurable encrypted feature vector” since it classifies the input as an authorized user, See ¶0119 for a specific example; which also may be encrypted, See ¶0106]. However, it does not explicitly teach “classify distance measurable encrypted feature vector inputs using the one or more classification networks once trained”.
Wang, which is a same field of endeavor, further discloses the system, wherein classify distance measurable encrypted feature vector inputs using the one or more classification networks once trained ([0034] The classifier 212 receives the alternative representation generated by the deep network 206 and predicts a value for each field of a category score vector in accordance with values of classifier parameters of the classifier 212. Each of the fields in the category score vector corresponds to a respective category in the set of categories).
each of the fields in the category score vector [or distance] corresponds to a respective category in the set of categories. The classifier may predict the output based on values [or distance] of a set of parameters and the alternative representation (¶0029).

Regarding claim 15, the combination of Spizhevoy and Wang discloses the system of claim 14, wherein the system defines a validation threshold associated with the output of each generation network ([Wang: 0029] The resource classification system 200 uses the received input features to predict an output, i.e., a vector of scores that includes a respective score for each category of the set of categories. The search system can determine that resources having a score that exceeds a threshold score [“defines a validation threshold”] for one of the types not be indexed in the index database).

Regarding claim 16, the combination of Spizhevoy and Wang discloses the system of claim 15, wherein the system defines the validation threshold based at least in part on a percentage deviation from an identification threshold ([Wang: 0029] The search system can determine that resources having a score that exceeds a threshold score [“defines a validation threshold”] for one of the types not be indexed in the index database; [Spizhevoy: 0048] The threshold value 132 can be different in different implementations. For example, the threshold value 132 can be the largest distance between eye images of the same person determined from the (ImgA; ImgP; ImgN) triplets during the last iteration [“percentage deviation”, See details ¶0049 such as equal error rate (EER)] of learning the embedding 108).

Regarding claim 17, the combination of Spizhevoy and Wang discloses the system of claim 16, wherein the identification threshold is established when two encrypted feature vectors produced by a respective generation network are determined to be associated with a single entity or object ([Spizhevoy: 0047-0048] a threshold value 132 for a user device to determine whether the embedding space representation of an user's eye image is similar enough to an authorized user's eye image in the embedding space such that the user should be authenticated as the authorized user. The threshold value 132 can be the largest distance between eye images [“two encrypted feature vectors”] of the same person [“single entity or object”] determined from the (ImgA; ImgP; ImgN) triplets during the last iteration [“respective generation network”] of learning the embedding 108).

Regarding claim 18, (New) the combination of Spizhevoy and Wang discloses the system of claim 14, wherein the at least one processor is configured to validate identification results produced by the first ML processes, the validation including operations to determine liveness in multiple dimensions including at least liveness evaluation of authentication inputs of a matching type submitted to the first ML process ([0094] If the distance between the embedding space representations of the user's iris image [“submitted to the first ML process” through blocks 712-716] and the authorized user's one or more iris images is within a threshold value [“determine liveness in multiple dimensions”, See ¶0074 regarding biometric information such as skin tone, … , or voice (which is similar to the behavioral biometric input (multiple dimensions) in ¶0134 of the current application)], for example the threshold value 132 determined by the eye authentication trainer 104, the classifier 616 of the eye authenticator 604 can indicate to the user device that the user's iris image is similar enough to the authorized user's iris image in the embedding space such that the user should be authenticated as the authorized user).

Regarding claim 19, it is a method claim that corresponds to the system claim 3. Therefore, the claim is rejected for at least the same reasons as claim 3.

Regarding claim 20, it is a method claim that corresponds to claim 4. Therefore, the claim is rejected for at least the same reasons as claim 4.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Using embedding functions with a deep network: Corrado et al. (US 9141916 B1) - FIG. 2 is a flow diagram of an example process 200 for determining a label for a particular input. For convenience, the process 200 will be described as being performed by a system of one or more computers located in one or more locations. For example, a deep learning system, e.g., the deep learning system 100 of FIG. 1, appropriately programmed, can perform the process 200.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached campus 9:00 AM- 5:00 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/Victor Lesniewski/Primary Examiner, Art Unit 2493